NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 8 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                    No. 15-30216

                Plaintiff-Appellee,          D.C. No. 3:13-cr-05458-RBL-1

 v.
                                             MEMORANDUM *
DIMITRI J. POWELL,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

              Argued February 9, 2017 Submitted September 1, 2017
                              Seattle, Washington

Before: FISHER, PAEZ and CALLAHAN, Circuit Judges.

      Dimitri Powell pled guilty to being a felon in possession of a firearm in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). He received a 10-year,

statutory maximum sentence for this crime, despite a Sentencing Guidelines range

of 77 to 96 months. Powell challenges this sentence on appeal, arguing: (1) the




      *
       This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
district court failed to properly calculate the Guidelines range by (A) treating a

Washington second degree robbery conviction as a crime of violence and

(B) applying an obstruction of justice enhancement without an evidentiary hearing;

(2) the district court considered and relied on unproven allegations of domestic

violence without a Federal Rule of Criminal Procedure 32 hearing; and (3) the

sentence is substantively unreasonable in light of mitigating factors. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

                                            1

         Powell was sentenced under the 2014 Sentencing Guidelines.1 The

Guidelines range of 77 to 96 months was calculated based on a total offense level

of 21 and a criminal history category of VI. Powell contends this total offense

level – and resulting Guidelines range – was incorrect. We disagree.

                                            A

         The district court did not plainly err, see Molina-Martinez v. United States,

136 S. Ct. 1338, 1343 (2016), by treating Powell’s previous second degree robbery

conviction as a “crime of violence” under U.S.S.G. § 2K2.1(a)(4)(A).

         Robbery is an enumerated offense that qualifies as a “crime of violence”

under § 2K2.1(a)(4)(A). The term “crime of violence” is defined by reference to




1
    All references are to the 2014 version of the Sentencing Guidelines.
                                            2
the definition provided in § 4B1.2(a) and Application Note 1 of its commentary.

See U.S.S.G. § 2K2.1 cmt. n.1. Although robbery is not mentioned in the text of

§ 4B1.2(a)(2), it is mentioned in Application Note 1 of that section. See U.S.S.G.

§ 4B1.2 cmt. n.1. This commentary is “authoritative,” not only because the

definition provided in § 2K2.1’s commentary expressly refers to § 4B1.2’s

commentary, but also because commentary that is harmonious with federal law and

the text of the Guidelines is binding. Stinson v. United States, 508 U.S. 36, 38

(1993). Even assuming Application Note 1 interprets § 4B1.2(a)(2)’s residual

clause, doing so poses no conflict with the text of § 4B1.2(a)(2) because

“§ 4B1.2(a)’s residual clause is not void for vagueness.” Beckles v. United States,

137 S. Ct. 886, 895, 897 (2017). Accordingly, we are not persuaded by decisions

of other circuits holding to the contrary before Beckles vitiated any “missing

textual hook” argument.2

      We also reject Powell’s contention that Washington second degree robbery

does not qualify as a crime of violence under the categorical approach because the



2
  Cf. United States v. Rollins, 836 F.3d 737, 742 (7th Cir. 2016) (en banc) (“If the
application note’s list is not interpreting one of those two subparts – and it isn’t
once the residual clause drops out – then it is in effect adding to the definition[,
a]nd that’s necessarily inconsistent with the text of the guideline itself.”); United
States v. Soto-Rivera, 811 F.3d 53, 60 (1st Cir. 2016) (“By its clear language, once
shorn of the residual clause . . . [t]here is simply no mechanism or textual hook in
the Guideline that allows us to import offenses not specifically listed therein into
§ 4B1.2(a)’s definition of ‘crime of violence.’”).
                                              3
statute reaches (1) threats to property, making it broader than generic robbery, and

(2) threats to property that would negate consent, making it broader than generic

extortion, which has the victim’s consent as an element. In United States v.

Becerril-Lopez, 541 F.3d 881, 891 (9th Cir. 2008), we held California Penal Code

§ 211 was broader than generic robbery, but nevertheless held a conviction under

§ 211 was a crime of violence under the categorical approach because “[t]akings

through threats to property . . . fall within generic extortion.” Because Powell has

drawn no material distinction between § 211 on the one hand and Washington

second degree robbery on the other, he has not established plain error.

      In arguing otherwise, Powell relies on United States v. Bercier, 192 F. Supp.

3d 1142, 1152 (E.D. Wash. 2016), which concluded that, “[a]s Washington State

second-degree robbery criminalizes threats of force directed towards property that

may involve sufficient force to negate any possible finding that the defendant

intended to gain the victim’s consent, Washington State second-degree robbery is

not a categorical match for ‘generic extortion.’” We are dubious about Bercier’s

reasoning, but even if we were persuaded by it, we are bound by the on-point

holding in Becerril-Lopez.




                                          4
      In sum, the district court did not plainly err by treating Powell’s conviction

as a crime of violence.3

                                         B

      The district court did not err in finding Powell obstructed justice.4 During a

suppression hearing, Powell’s girlfriend testified that she and Powell had

concocted a plan to frustrate law enforcement efforts by (1) saying officers

threatened to take away her children should she deny them access to her apartment

and (2) saying the firearm at issue belonged to Powell’s estranged wife.5 Powell’s

involvement in these efforts was the reason the probation office recommended an

obstruction of justice enhancement. Instead of objecting to these facts, Powell

objected only to the conclusion that such facts supported an obstruction charge.

Because Powell did not object to the factual basis of the obstruction enhancement,



3
 Although we hold Powell has not shown plain error, we do not foreclose other
parties from arguing that Washington second degree robbery does not qualify as a
crime of violence.
4
  “We review the district court’s interpretation of the Sentencing Guidelines de
novo and its factual findings for clear error.” United States v. Tanke, 743 F.3d
1296, 1306 (9th Cir. 2014). “[A]s a general rule, a district court’s application of
the Sentencing Guidelines to the facts of a given case should be reviewed for abuse
of discretion.” United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir. 2017)
(en banc).
5
 During the sentencing hearing, Powell’s counsel acknowledged there was
evidence of phone calls between Powell and the girlfriend, but argued they were
“ambiguous.”
                                        5
no evidentiary hearing was required under Rule 32. See United States v. Petri, 731

F.3d 833, 840-41 (9th Cir. 2013); see also United States v. Lindholm, 24 F.3d

1078, 1085 n.7 (9th Cir. 1994). Accordingly, the district court did not err in

applying an obstruction of justice enhancement.

                                          2

      Powell has not shown the district court’s recitation of unproven domestic

violence allegations affected his sentence. These allegations did not contribute to

the calculated Guidelines range from which the district court ultimately varied.

Nor did they appear in the district court’s statement of reasons for varying from the

Guidelines. Therefore, Powell has not shown he was sentenced on the basis of

materially incorrect information. See United States v. Cantrell, 433 F.3d 1269,

1282 (9th Cir. 2006).

                                          3

      Powell’s sentence is not substantively unreasonable. His criminal history is

lengthy and troubling, with few breaks separating criminal acts for which he was

tried and convicted. That his history was likely influenced – perhaps, even caused

– by a tragic backstory does not deprive the district court of its discretion to impose

the maximum sentence. We cannot say Powell’s sentence was “(1) ‘illogical,’

(2) ‘implausible,’ or (3) without ‘support in inferences that may be drawn from the

facts in the record.’” United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir.

                                          6
2009) (en banc) (quoting Anderson v. City of Bessemer City, N.C., 470 U.S. 564,

577 (1985)).

      AFFIRMED.




                                        7